RYLAND, J.
The questions which appear to this court of most importance, are those arisingfrom the instructions given, and the admission of the statemint of the plaintiff, Hurst, that the account against the defendant, Robinson, had been fully settled. We shall pay no attention to the question, which the plaintiff in error endeavored to raise in the court below, about the custom of paying for blacksmith work in this country in money only ; nor shall we trouble ourselves to notice the power, authority or right, of one partner in the blacksmith business to make agreements with the farmers for their custom, by contracting to take what is called in this case, “farm produce,” for such blacksmith work as shall'be done for them, in the shop of *61which lie is partner. The question as to the admission of the statement of the plaintiff, Hurst, which he had made in writing, under oath, in the form of a deposition, is the most important one in this case. It seems that the defendant, Robinson, had taken the deposition of the plaintiff, Hurst, one of the partners in the blacksmith business ; which deposition had been suppressed by the court below. The defendant, Robinson, then proposed to read this statement not as a deposition, but as a confession or admission of facts by one of the plaintiffs in this case. He proved the hand-writing of Hurst, and offered to read his statement. This was objected to by the plaintiffs, but admitted by the court.
The principle involved in this question,' has heretofore demanded the attention, and received the consideration of this court. In the case of Armstrong et al. v. Farrar et al. 8 Mo. R. 627, this question came up, and after a review of many decisions, the court express their unwillingness to depart from the rule laid down in Phillips, Starkie and Greenleaf. It is thus stated by G-reenleaf. “If the parties have a joint interest in the matter in suit, whether as plaintiffs or defendants, an admission made by one, is in general, evidence against all ; they stand in this respect to each other, in relation similar to that of existing co-partners.” We still adhere to the views of this court given in that case, and consequently we see no error in the admission of this evidence in the court bolow.
The plaintiffs have no right to object to it, because the deposition had been suppressed. It was not read as a deposition but simply an admission in writing by one of the plaintiffs.
We have no fault to make with the action of the court in giving the second instruction prayed for by defendant, Robinson ; and consequently W'e are not disposed to find fault in the act of the court below, in refusing to give the first seven instructions prayed for by the plaintiffs, as these seven refused are but the converse, in some shape, to the one given for defendant. We will here insert the 2nd instruction," the only one given for the defendant, Robinson. “ That it was competent for the partner, Hurst, during the partnership, to make a special agreement with Robinson, to do the blacksmith work, &c., mentioned in the accounts sued on, for Robinson, and to receive pay therefor in property other than money, and that if the court find from the evidence, that the partner, Hurst, during the partnership did, as the partner in the said blacksmith business, do and perform the work, &c., for the said Robinson, for which suit is brought, and further find that the same was done, &e., under said agreement, and paid for, by Robinson, according to said agreement,, before the commencement of this suit, that then the plaintiffs cannot recover.”
Here we find the whole merits of the case turn. The plaintiffs having been paid once, agreeable to the understanding when the work was brought to the shop to be performed, although this payment was made to one of them, and the work done by that one, are still seeking to recover payment again ; and alleging as a reason for this conduct, that the payment of the account was in “farm produce,” for the use of one of the plaintiffs, one of the firm. We are not anxious to seek out objections, technical defects, in order to reverse a judgment so consonant with right and justice as this one is.(a) The judgment of tiie court below will therefore be affirmed.

(a) Williams v. Vanmeter, 8 Mo. R. 339. See post, p. 465; Gamache v. Piqnignot, 17 Mo. R. 310; Young v. White, 18 Mo. R. 93.